IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0540
                                 Filed July 21, 2021


IN THE INTEREST OF W.T.,
Minor Child,

J.L., Father,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Marshall County, Paul G. Crawford,

District Associate Judge.



         A father appeals the termination of his parental right to his child. APPEAL

DISMISSED.



         Christopher A. Clausen of Clausen Law Office, Ames, for appellant father.

         Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

         Mary Cowdrey, Marshalltown, attorney and guardian ad litem for minor

child.




         Considered by Doyle, P.J., and Mullins and May, JJ.
                                         2


MULLINS, Judge.

       A father appeals the termination of his parental rights to his minor child.

Before proceeding to the merits, we must first address the father’s request for a

delayed appeal following the untimely filing of his notice of appeal.

       The juvenile court’s termination order was entered on April 6, 2021. Thus,

the deadline to appeal was April 21. See Iowa R. App. P. 6.101(1)(b). The father

did not timely appeal. Instead, the day after the deadline, April 22, his counsel

filed a notice of appeal, in which he acknowledged the tardy notice of appeal, but

and requested a delayed appeal, noting: “The undersigned conferred with the

father who wishes to appeal. The undersigned had calendared the deadline to

appeal based on the date of notification of April 8, 2021, in error.” Counsel

requested relief under our supreme court’s recent decision in In re A.B., where the

court “recognize[d] delayed appeals in termination-of-parental-rights cases in

certain limited circumstances.” 957 N.W.2d 280, 284 (Iowa 2021).

       In May, the supreme court granted a delayed appeal in a single justice

order. The State moved for a three-justice review, arguing attorney inadvertence

is an improper ground for delayed appeal under A.B. See id. at 293 n.4. The

father resisted, citing another recent decision, In re W.M., and arguing he was

entitled to a delayed appeal because the failure to timely file a notice of appeal

was out of his control and the one-day delay was no more than negligible. See

957 N.W.2d 305, 316 (Iowa 2021). In a three-justice order, the supreme court set

aside its prior order and ordered the issue be submitted with the appeal.

       In A.B., the termination order was entered on September 20, 2020, the

father filed a timely notice of appeal on October 4, but his petition on appeal was
                                          3


filed two days beyond the fifteen-day deadline for filing the same. 957 N.W.2d at

289. “Dad’s attorney candidly admit[ted] the late filing was her fault, explaining

she was quarantined and working from home because her daughter had tested

positive for COVID-19 and she failed to properly calendar the petition’s due date

on her remote calendar.” Id. at 289. The court decided it would allow delayed

appeals in termination cases under a strictly circumscribed standard—“where the

parent clearly intended to appeal,” “the failure to timely perfect the appeal was

outside of the parent’s control,” and “the resulting delay is no more than negligible.”

Id. at 292.

       Under the circumstances in A.B., the court concluded the father’s intent to

appeal was obvious, his counsel was responsible for missing the deadline by

failing to properly calendar it, and, a two day delay was not more than negligible

because it “did not unnecessarily prolong the process.” Id. at 293. While the court

granted a delayed appeal based on counsel’s improper calendaring of the

deadline, as the State points out, the A.B. court qualified that holding, stating its

decision was “not to say an attorney’s inadvertent failure to properly calendar the

deadline for a petition on appeal will entitle [his or] her client to a delayed appeal.

Such would effectively write our ‘no extensions’ provision out of the rules, which

we have no intention of doing.” Id. at 293 & n.4. The court explained its decision

to grant a delayed appeal upon attorney inadvertence was based on its recognition

of the “extenuating circumstances in this case involving the heightened

quarantining practices required by the coronavirus, particularly in the . . . timeframe

involved here.” Id. at 293 n.4.
                                           4

       In W.M., the father filed a notice of appeal two days late. 957 N.W.2d at

312.

       Dad’s attorney explained that the notice of appeal was late because
       he sent the termination order and a notice of appeal for Dad’s
       signature to the Iowa Medical and Classification Center, but Dad had
       been transferred to a correctional facility in the interim. The attorney
       filed the notice of appeal the same day he received the signed copy
       back from Dad, but he ascribes the delay to the amount of time it
       took for the letter he sent to the medical facility to be redirected.

Id. While noting the procedural differences from A.B., (tardy notice of appeal as

opposed to tardy petition on appeal) the supreme court noted “the same reasoning

applies despite the difference.” Id. at 316; accord id. (“We do not find the distinction

between a late notice of appeal and a late petition on appeal material to whether

a delayed appeal should be considered.”). Applying the criteria for granting a

delayed appeal as set forth in A.B., the supreme court granted the father a delayed

appeal, concluding the father “clearly intended to timely appeal,” the facility transfer

and mail situation was beyond the father’s control, and because the petition on

appeal was filed within thirty days1 of the filing of the termination order, the late

filing of the notice of appeal “did not delay the appeal process.” Id. at 316–17.

       As detailed above, A.B. involved an untimely petition on appeal resulting

from counsel’s inadvertence in calendaring the deadline, and a delayed appeal

was granted based on satisfaction of the standard announced for a delayed appeal

and extenuating circumstances—quarantining during the pandemic.                    W.M.


1  The purpose of our expedited process for appeals under chapter 232 is for the
matter to be “ready for court within forty-five days of the final order for termination,”
that is, fifteen days to appeal, fifteen days for the filing of a petition on appeal, and
fifteen days for a response. A.B., 957 N.W.2d at 291.
        Despite a late notice of appeal, because the petition on appeal was filed
within thirty days of the termination order, the appeal process was not prolonged.
                                           5


involved a late notice of appeal not resulting from counsel’s inadvertence, and a

delayed appeal was granted based on satisfaction of the necessary criteria.

       The case before us is not identical to either A.B. or W.M. We nevertheless

find A.B. more instructive. Here, the failure to timely file a notice of appeal was

based on counsel’s inadvertent miscalendaring of the deadline, and there is no

indication the pandemic or other extenuating circumstance played any role in the

failure. Counsel simply miscalculated the deadline. A.B. tells us that even if the

criteria for a delayed appeal—that “the parent clearly intended to appeal,” “the

failure to timely perfect the appeal was outside of the parent’s control,” and “the

resulting delay is no more than negligible”—are met, absent extenuating

circumstances, meeting the criteria “is not to say an attorney’s inadvertent failure

to properly calendar the deadline will entitle [his or] her client to a delayed appeal.”

957 N.W.2d at 292–93 & n.4. Allowing delayed appeals under such circumstances

“would effectively write our ‘no extensions’ provision out of the rules, which [the

supreme court has] no intention of doing.” Id. at 293 n.4. That qualification makes

sense, as its absence would allow attorneys to ignore the time for filing a notice of

appeal, argue said ignorance was simply attorney inadvertence in calendaring, and

bypass appellate jurisdictional requirements. Absent extenuating circumstances, 2

that would be an absurd result.

       While we have granted delayed appeals following the supreme court’s

decisions in A.B. and W.M. based at least partly on counsel’s inadvertence, see In


2 The father’s counsel did not present any extenuating circumstances in his request
for a delayed appeal or resistance to the State’s motion for a three-justice review.
We need not decide what would amount to extenuating circumstances beyond
what was stated by the supreme court in A.B.
                                         6

re M.B., No. 21-0306, 2021 WL 2452056, at *2–3 (Iowa Ct. App. June 16, 2021);

In re J.S., No. 20-1577, 2021 WL 2452052, at *1 (Iowa Ct. App. June 16, 2021),

neither decision considered the supreme court’s direction that an inadvertent

failure to properly calendar the deadline be accompanied by extenuating

circumstances.

      Because the late filing was based on attorney inadvertence and not

accompanied by an extenuating circumstance, we deny the father’s request for a

delayed appeal and dismiss the appeal.

      APPEAL DISMISSED.